United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-1519
                                 ___________

Repoleon Gilbert,                       *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        *
Larry Norris, Director, Arkansas        *
Department of Correction; Randy         *
Morgan, Warden, Arkansas                *   Appeal from the United States
Department of Correction; Wendell       *   District Court for the
Woods, Food Service Supervisor,         *   Eastern District of Arkansas.
Maximum Security Unit, Arkansas         *
Department of Correction, Originally    *       [UNPUBLISHED]
sued as Mr. Woods; G. David             *
Guntharp, Deputy Director, Arkansas     *
Department of Correction; Jill          *
Brackenbury, Unit Dietician, Arkansas   *
Department of Correction; Otis          *
Barnett, Assistant Supervisor Food      *
Service, Maximum Security Unit,         *
Arkansas Department of Correction;      *
Steve Outlaw, Assistant Warden,         *
Maximum Security Unit, Arkansas         *
Department of Correction,               *
                                        *
            Appellees.                  *

                                 ___________

                         Submitted: March 21, 2000
                             Filed: March 24, 2000
                                      ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Repoleon Gilbert appeals the district court’s1 grant of summary judgment to
defendants in his 42 U.S.C. § 1983 case. Having carefully reviewed the record and the
parties’ briefs, we conclude that defendants’ alleged failure to provide Gilbert with full-
course meals, adequate yard call and showers, and proper cell ventilation did not
constitute cruel and unusual punishment in violation of the Eighth Amendment for the
reasons stated in the district court’s opinion.

       Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE WILLIAM R. WILSON, JR., United States District Judge
for the Eastern District of Arkansas.
                                            -2-